Citation Nr: 1537636	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 2004 to May 2005.  He also served on active duty for training (ACUDTRA) and inactive duty for training (INACDUTRA) at various times from 1975 to 2006, retiring from a Reserve component.  He served in Afghanistan from May 2004 to April 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision, as well as later dated decisions, of the St. Paul Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the requested benefit.

In May 2014, the Board remanded the claim for further development.

The issue of entitlement to service connection for tinnitus was also originally developed for appellate review and was remanded by the Board in May 2014 for further development.  In a December 2014 rating decision, service connection was granted for tinnitus.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Unfortunately, complete service medical records are not available in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.

The Veteran claims that he suffers from a bilateral hearing loss disability as a result of noise exposure experienced during his service as a combat engineer in Bagram, Afghanistan.  He indicated that he served in an "imminent danger" area and was exposed to rocket attacks and other arms fire.  The record clearly supports these statements.  Thus, the Board concedes that the Veteran was exposed to acoustic trauma.

The Veteran was afforded a VA examination in December 2006 which did not demonstrate a bilateral hearing loss disability pursuant to VA regulations at that time.  The examiner did comment that "[i]n the foreseeable future, changes in hearing status are likely indicative of aging, occupational noise exposure, recreational noise exposure of events unrelated to acoustical trauma during military service.  If noise exposure stops, progression of noise induced hearing loss stops."  

During the June 2012 Board hearing, the Veteran testified that his hearing had declined since the December 2006 VA examination.  The Board remanded the claim for further VA examination.  Significantly, however, the Board also determined that the December 2006 examination was inadequate as the examiner determined that any future hearing loss would not be service-related because there was no mention of a hearing loss disability in the service treatment records (most of which are missing).  See Hensely v. Brown, 5 Vet. App. 155 (1993).    

The Veteran underwent further VA examination in November 2014 which demonstrates that he now has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2014); 38 C.F.R. § 4.85 (2014).  The examiner, however, opined that it was less likely than not that the Veteran's bilateral hearing loss is related to his active military service.  The examiner cited to the December 2006 VA examination results showing normal hearing in both ears as a rationale for the negative opinion. 

The Veteran has asserted that he began experiencing hearing problems in service when was exposed to loud noises from rocket attacks and other arms fire.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As noted above, the Board concedes the Veteran's noise exposure in service. 

While the VA examiners of record have declined to relate the Veteran's bilateral hearing loss to noise exposure in service, neither opinion provided an adequate explanation to justify its conclusion.  Moreover, the Veteran is already service-connected for tinnitus based on military noise exposure.  In addition, his lay statements are consistent concerning the type and duration of the noise exposure. Therefore, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and supports a grant of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


